EXHIBIT 10(A)


 

PROTECTIVE LIFE CORPORATION

LONG-TERM INCENTIVE PLAN

(As Amended and Restated as of May 5, 2008)

 

1.                                      Purpose.  The purpose of the Protective
Life Corporation Long-Term Incentive Plan is to further the long-term growth in
profitability of Protective Life Corporation by offering long-term incentives to
those key executives, officers and employees who will be largely responsible for
such growth.

 

2.                                      Definitions.

 

“Award” shall mean any grant or award under the Plan.

 

“Award Period” shall mean the period of calendar years fixed by the Committee
with respect to all Performance Share Awards with the same Date of Grant (but no
more than five years) commencing with each Date of Grant, except that the Award
Period for a recently hired employee may be for such lesser period as determined
by the Committee.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cause” shall mean (i) the willful failure by the Participant to perform
substantially the Participant’s duties as an employee of the Company (other than
due to physical or mental illness) after reasonable notice to the Participant of
such failure, (ii) the Participant’s engaging in serious misconduct that is
injurious to the Company or any Subsidiary, (iii)  the Participant’s having been
convicted of, or entered a plea of nolo contendere to, a crime that constitutes
a felony, or (iv) the breach by the Participant of any written covenant or
agreement not to compete with the Company or any Subsidiary.

 

“Change in Control” shall mean the occurrence of any of the following events: 
(i) a transaction or acquisition as identified in the Company’s Rights
Agreement, as in effect from time to time or as most recently in effect,
(ii) the consummation of any consolidation, merger or similar transaction or
purchase of securities of the Company pursuant to which (x) the members of the
Board immediately prior to such transaction do not, immediately after the
transaction, constitute a majority of the Board of Directors of the surviving
entity or (y) the stockholders of the Company immediately preceding the
transaction do not, immediately after the transaction, own at least 50% of the
combined voting power of the outstanding securities of the surviving entity,
(iii) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company, including, without limitation, any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the assets of Protective Life Insurance Company, or
(iv) any other event or transaction that is declared by resolution of the Board
to constitute a Change in Control for purposes of the Plan.

 

86

--------------------------------------------------------------------------------


 

“Change in Control Price” shall mean the greater of (i) the price per share of
Common Stock immediately preceding any transaction resulting in a Change in
Control or (ii) the highest price per share of Common Stock offered in
conjunction with any transaction resulting in a Change in Control (as determined
in good faith by the Committee if any part of the offered price is payable other
than in cash), except that, in the case of Incentive Stock Options and Stock
Appreciation Rights relating to Incentive Stock Options, such price shall be the
Fair Market Value on the date on which the cash out described in
Section 10(a) occurs.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

 

“Committee” shall mean the Compensation and Management Succession Committee of
the Board (or such other committee of the Board as the Board shall designate
from time to time) or any subcommittee thereof comprised of two or more
directors each of whom is an “outside director” within the meaning of
Section 162(m) of the Code and a “non-employee director” within the meaning of
Rule 16b-3, as promulgated under Section 16 of the Exchange Act.

 

“Common Stock” shall mean the common stock, par value $0.50 per share, of the
Company.

 

“Company” shall mean Protective Life Corporation, a Delaware corporation.

 

“Date of Grant” with respect to a Performance Share Award shall mean as of
January 1 of the year in which such Award is made.

 

“Disability” shall mean long-term disability as defined under the terms of the
Company’s qualified pension plan.

 

“Eligible Employee” shall mean any person (including any officer) employed by
the Company or any Subsidiary.

 

“Employment” shall mean continuous and regular salaried employment with the
Company or a subsidiary, which shall include (unless the Committee shall
otherwise determine) any period of vacation, any approved leave of absence and
any salary continuation or severance pay period and, at the discretion of the
Committee, may include service with any former subsidiary of the Company.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Executive Officer” shall mean any person who is an officer of the Company
within the meaning of Rule 16a-1(f) of the Exchange Act.

 

“Fair Market Value” of the Common Stock shall mean (i) with respect to
Performance Shares, the average of the daily closing prices for a share of the
Common Stock for the twenty trading days prior to the date of payment of
Performance Shares for an Award Period or an Interim Period, as the case may be,
on the Composite Tape for New York Stock Exchange – Listed Stocks, or, if the
Common Stock is not listed on such Exchange, on the principal United States
securities exchange registered under the Exchange Act on which the Common Stock
is

 

87

--------------------------------------------------------------------------------


 

listed, or, if the Common Stock is not listed on any such exchange, the average
of the daily closing bid quotations with respect to a share of the Common Stock
for such twenty trading days on the National Association of Securities
Dealers, Inc., Automated Quotations System or any system then in use or
(ii) with respect to other Awards, on any date, the closing price of a share of
Common Stock, as reported for such day on a national exchange, or the mean
between the closing bid and asked prices for a share of Common Stock on such
date, as reported on a nationally recognized system of price quotation; provided
that, in the event that there are no Common Stock transactions reported on such
exchange or system on such date, Fair Market Value shall mean the closing price
on the immediately preceding date on which Common Stock transactions were so
reported.

 

“Incentive Stock Option” shall mean an Option which is intended to meet the
requirements of Section 422 of the Code.

 

“Interim Period” shall mean a period of calendar years chosen by the Committee
commencing with any Date of Grant, which period is less than the Award Period
commencing on the Date of Grant.

 

“Nonstatutory Stock Option” shall mean an Option which is not intended to be an
Incentive Stock Option.

 

“Normal Retirement” shall mean retirement at or after the earliest age at which
the Participant may retire and receive a retirement benefit without an actuarial
reduction for early commencement of benefits under any defined benefit pension
plan maintained by the Company or any of its Subsidiaries in which such
Participant participates.

 

“Option” shall mean the right to purchase the number of shares of Common Stock
specified by the Committee, at a price and for the term fixed by the Committee
in accordance with the Plan and subject to any other limitations and
restrictions imposed by the Plan or the Committee.

 

“Participant” shall mean an Eligible Employee who is selected by the Committee
to receive an Award under the Plan.

 

“Performance Share” shall mean the equivalent of one share of Common Stock
granted under Section 6 which becomes vested and nonforfeitable upon the
attainment, in whole or in part, of performance objectives determined by the
Committee.

 

“Plan” shall mean the Protective Life Corporation Long-Term Incentive Plan as
set forth herein and as may be amended from time to time.

 

“Restricted Period” shall mean the period during which a grant of Restricted
Stock or Restricted Stock Units is subject to forfeiture.

 

“Restricted Stock” shall mean any Award of Common Stock granted under Section 9
which becomes vested and nonforfeitable, in whole or in part, upon the
satisfaction of such conditions as shall be determined by the Committee.

 

88

--------------------------------------------------------------------------------


 

“Restricted Stock Unit” shall mean any Award of a contractual right granted
under Section 9 to receive Common Stock (or, at the discretion of the Committee,
cash based on the Fair Market Value of the Common Stock) which becomes vested
and nonforfeitable, in whole or in part, upon the satisfaction of such
conditions as shall be determined by the Committee.

 

“Section 162(m)” shall mean Section 162(m) of the Code.

 

“Stock Appreciation Right” shall mean any Award of a contractual right granted
under Section 8 to receive cash, Common Stock or a combination thereof.

 

“Subsidiary” shall mean any corporation of which the Company possesses directly
or indirectly fifty percent (50%) or more of the total combined voting power of
all classes of stock of such corporation and any other business organization,
regardless of form, in which the Company possesses directly or indirectly fifty
percent (50%) or more of the total combined equity interests in such
organization.

 

3.                                      Administration of the Plan.

 

The Plan shall be administered by the Committee which, subject to the provisions
of the Plan, shall have the authority to select the Eligible Employees who are
to participate in the Plan, to determine the Awards to be made to each Eligible
Employee selected to participate in the Plan, and to determine the conditions
subject to which Awards will become payable under the Plan.

 

The Committee shall have full power to administer and interpret the Plan and to
adopt such rules and regulations consistent with the terms of the Plan as the
Committee deems necessary or advisable in order to carry out the provisions of
the Plan.  Except as otherwise provided in the Plan, the Committee’s
interpretation and construction of the Plan and its determination of any
conditions applicable to Awards or the granting of Awards to specific
Participants shall be conclusive and binding on all Participants.

 

In connection with its determination as to the payment of Performance Shares,
the Committee has full discretion to adjust performance criteria to recognize
special or nonrecurring situations or circumstances for the Company or any other
corporation or entity for any year.

 

The Committee may employ such legal counsel, consultants and agents (including
counsel or agents who are employees of the Company or a Subsidiary) as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel, consultant or agent and any computation received
from any such consultant or agent.  All expenses incurred in the administration
of the Plan, including, without limitation, for the engagement of any counsel,
consultant or agent, shall be paid by the Company.  No member or former member
of the Board or the Committee shall be liable for any act, omission,
interpretation, construction or determination made in connection with the Plan
other than as a result of such individual’s willful misconduct.

 

The Plan shall be unfunded.  Benefits under the Plan shall be paid from the
general assets of the Company.

 

89

--------------------------------------------------------------------------------


 

4.                                      Maximum Amount of Shares Available for
Awards.

 

(a)  Maximum Number of Shares.  The maximum number of shares of Common Stock
that may be issued under the Plan shall be a total of 1,000,000 shares of Common
Stock plus the number of shares of Common Stock remaining available for issuance
under the Plan as of May 5, 2008.  Whenever shares are received by the Company
in connection with the exercise of or payment for any Award granted under the
Plan, the number of shares actually issued shall be counted against the
foregoing limit.  Notwithstanding the foregoing, but subject to the provisions
of Section 4(c), in no event shall (i) the number of shares of Performance
Shares, Restricted Stock or Restricted Stock Units awarded after May 5, 2008
exceed an aggregate of 750,000 Awards, and (ii) any Participant receive Awards
in any calendar year for more than an aggregate of 400,000 Performance Shares,
Stock Options, Stock Appreciation Rights, Restricted Stock and Restricted Stock
Units.

 

(b)  Shares Available for Issuance.  Shares of Common Stock may be made
available from the authorized but unissued shares of the Company or from shares
held in the Company’s treasury and not reserved for another purpose.  If any
Award is payable solely in cash, no shares shall be deducted from the number of
shares available for issuance under Section 4(a) by reason of such Award except
in the case of the exercise of a Stock Appreciation Right granted in tandem with
an Option.  In addition, if any Award in respect of shares is canceled or
forfeited for any reason without delivery of shares of Common Stock, the shares
subject to such Award shall thereafter again be available for award pursuant to
the Plan.

 

(c)  Adjustment for Corporate Transactions.  If there is a change in the Common
Stock as a result of a stock dividend, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase Common
Stock at a price substantially below fair market value, or other similar event
such that an adjustment is required to preserve, or to prevent enlargement of,
the benefits or potential benefits made available under the Plan, then the
Committee shall, in such manner as the Committee may deem equitable, adjust any
or all of (i) the number and kind of shares which thereafter may be awarded or
optioned and sold or made the subject of Awards under the Plan, (ii) the number
and kinds of shares subject to outstanding Options and other Awards and
(iii) the grant, exercise, base or conversion price with respect to any of the
foregoing; provided that the number of shares subject to any Option or other
Award shall always be a whole number.  The Committee may also make provisions
for a cash payment to a Participant or a person who has an outstanding Option or
other Award.

 

5.                                      Participation.  Participants in the Plan
shall be selected by the Committee from those Eligible Employees who, in the
judgment of the Committee, have a substantial opportunity to influence the
long-term profitability of the Company.

 

6.                                      Performance Shares.

 

(a)  Performance Share Awards.

 

(1)  After appropriate approval of the Plan, and thereafter from time to time,
the Committee shall select Eligible Employees to receive Performance Share
Awards in any year as of the Date of Grant.  Any Eligible Employee may be
granted more than one Performance Share

 

90

--------------------------------------------------------------------------------


 

Award under the Plan, but no Eligible Employee may earn, in the aggregate, more
than 50% of the Performance Shares which are the subject of the Plan.  An Award
of Performance Shares hereunder shall not be made unless such Award is in
compliance with all applicable law.

 

(2)  No Participant shall be entitled to receive any dividends or dividend
equivalents on Performance Shares; with respect to any Performance Shares, no
Participant shall have any voting or any other rights of a Company stockholder;
and no Participant shall have any interest in or right to receive any shares of
Common Stock prior to the time the Committee determines the form of payment of
Performance Shares pursuant to this Section 6.

 

(3)  Payment of a Performance Share Award to any Participant shall be made in
accordance with this Section 6 and shall be subject to such conditions for
payment as the Committee may prescribe.  The Committee may prescribe different
conditions for different Participants.  Unless the Committee otherwise
determines at the time of grant of Performance Shares to an Executive Officer,
the performance objectives with respect to such Award shall be related to at
least one of the following criteria, which may be determined solely by reference
to the performance of the Company or a division or subsidiary or based on
comparative performance relative to other companies:  (i) total shareholder
return, (ii) stock price appreciation, (iii) income per share, (iv) return on
equity, assets or invested capital, (v) operating earnings, net income,
operating income or economic value added, (vi) sales, assets or revenues, or
growth in sales, assets or revenues, (vii) efficiency or expense management
(such as unit cost), or (viii) such other reasonable criteria as the Committee
may determine; provided that to the extent the Committee determines that it is
necessary to qualify compensation under Section 162(m), the performance criteria
shall be based on one or more of the criteria listed in (i) through
(vii) above.  The Committee may prescribe conditions such that payment of an
Award may be made with respect to a number of shares of Common Stock that is
greater than the number of Performance Shares awarded.  Except to the extent
otherwise expressly provided herein, the Committee may, at any time and from
time to time, change the performance objectives applicable with respect to any
Performance Shares to reflect such factors, including, without limitation,
changes in a Participant’s duties or responsibilities or changes in business
objectives (e.g., from corporate to subsidiary or division performance or vice
versa), as the Committee shall deem necessary or appropriate.  In making any
such adjustment, the Committee shall adjust the number of Performance Shares or
take other appropriate actions to prevent any enlargement or diminution of the
Participant’s rights related to service rendered and performance attained prior
to the effective date of such adjustment.

 

(4)  Each Performance Share Award shall be made in writing and shall set forth
the terms and conditions set by the Committee for payment of such Award
including, without limitation, the length of the Award Period and whether there
will be an Interim Period with respect to the Award and, if so, the length of
the Interim Period.

 

(b)  Payment of Performance Share Awards.  Each Participant who is granted a
Performance Share Award shall be entitled to payment of the Award as of the
close of the Award Period applicable to such Award, but only if and after the
Committee has determined that the conditions for payment of the Award set by the
Committee have been satisfied.  At the time of grant of each Performance Share
Award, the Committee shall decide whether there will be an Interim Period.  If
the Committee determines that there shall be an Interim Period for the Award to
any Participant, each such Participant granted a Performance Share Award with an
Interim

 

91

--------------------------------------------------------------------------------


 

Period shall be entitled to partial payment on account thereof as of the close
of the Interim Period, but only if and after the Committee has determined that
the conditions for partial payment of the Award set by the Committee have been
satisfied.  Performance Shares paid to a Participant for an Interim Period may
be retained by the Participant and shall not be repaid to the Company,
notwithstanding that based on the conditions set for payment at the end of the
Award Period such Participant would not have been entitled to payment of some or
any of the Award.  Any Performance Shares paid to a Participant for the Interim
Period during an Award Period shall be deducted from the Performance Shares to
which such Participant is entitled at the end of the Award Period.

 

Unless otherwise directed by the Committee, payment of Performance Share Awards
shall be made, as promptly as possible, by the Company after the determination
by the Committee that payment has been earned. Unless otherwise directed by the
Committee, all payments of Performance Share Awards to Participants shall be
made partly in shares of Common Stock and partly in cash, with the cash portion
being approximately equal to the amount of federal, state, and local taxes which
the Participant’s employer is required to withhold on account of such payment.
The Committee, in its discretion, may provide for payment of cash and
distribution of shares of Common Stock in such other proportions as the
Committee deems appropriate, except and provided that the Committee must pay in
cash an amount equal to the federal, state, and local taxes which the
Participant’s employer is required to withhold on account of such payment. There
shall be deducted from the cash portion of all Performance Share Award payments
all taxes to be withheld with respect to such Awards.

 

For payment of each Performance Share Award, the number of shares of Common
Stock to be distributed to the Participant shall equal the Fair Market Value of
the total Performance Shares determined by the Committee to have been earned by
the Participant less the portion of the Award that was paid in cash, divided by
the Fair Market Value of a Performance Share.

 

(c)  Death or Disability.  If, prior to the close of an Award Period, a
Participant’s Employment terminates by reason of death or Disability, payment of
the Participant’s outstanding Performance Share Awards shall be made as promptly
as possible after death or the date of the determination of Disability, and the
number of Performance Shares for each Award to be paid shall be computed by
(i) determining the number of Performance Shares that would have been paid if
the subject Award Period had ended on the December 31 immediately preceding the
date of death or the date of determination of Disability (based on the
conditions set by the Committee for payment of Performance Share Awards for the
subject Award Period); (ii) multiplying the number determined pursuant to clause
(i) by a fraction, the numerator of which is the number of months during the
subject Award Period that the Participant was an active Eligible Employee, and
the denominator of which is the number of months in the Award Period; and
(iii) reducing the resulting product by any Performance Shares for which payment
has been made with respect to any Interim Period during such Award Period.  For
purposes of this Section 6(c), the Fair Market Value of the Common Stock shall
be based on the twenty trading days immediately preceding the date of death or
the date of the determination of Disability.  Except as provided in
Section 6(g), payments for Awards awarded in the year Employment terminates by
reason of death or Disability shall be paid at the same percentage as an Award
awarded in the year immediately preceding the year of death or Disability.

 

92

--------------------------------------------------------------------------------


 

(d)  Retirement Prior to Close of Award Period.  Unless otherwise determined by
the Committee, if, prior to the close of an Award Period, a Participant’s
Employment terminates by reason of retirement on or after the Participant’s
Normal Retirement date or prior to the Participant’s Normal Retirement date if
such retirement was at the request or with the consent of the Participant’s
employer, payment of the Participant’s outstanding Performance Share Awards will
be made as promptly as possible after such retirement and such payment shall be
computed in the same manner as in Section 6(c), using the effective date of
retirement in place of the date of death or the date of determination of
Disability.

 

(e)  Termination Under Certain Circumstances.  If, before the end of an Award
Period, a Participant’s Employment terminates by reason of (i) the divestiture
by the Company of one or more of its business segments or a significant portion
of the assets of a business segment, or (ii) a significant reduction by the
Company in its salaried work force, the determination of whether such
Participant shall receive payment of the Participant’s outstanding Performance
Share Awards shall be within the exclusive discretion of the Committee. 
Payment, if any, of Performance Share Awards to such Participant shall be made
as promptly as possible after one of the events described in the preceding
sentence of this Section 6(e) occurs and the amount of such payment shall be
computed in the same manner as in Section 6(c), using the effective date that
such event occurs in place of the date of death or the date of determination of
Disability.

 

(f)  Voluntary Termination or Discharge.  If, before the end of an Award Period,
a Participant’s Employment terminates and there is no payment due under Sections
6(c), (d), (e) or (h) or Section 10, all of such Participant’s outstanding
Performance Shares shall forthwith and automatically be cancelled and all rights
of the former holder of such cancelled Performance Shares in respect to such
cancelled Performance Shares shall forthwith terminate, unless the Committee
determines otherwise (and subject to such terms and conditions as the Committee
shall determine).

 

(g)  Interpretation.  Any Plan provision to the contrary notwithstanding, if any
Award of Performance Shares is intended, at the time of grant, to be
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, to the extent required to so qualify any Award hereunder, (i) the
Committee shall not be entitled to exercise any discretion otherwise authorized
under the Plan with respect to such Award if the ability to exercise such
discretion (as opposed to the exercise of such discretion) would cause such
Award to fail to qualify as performance-based compensation and (ii) if an
Executive Officer’s Employment terminates by reason of retirement on or after
the Participant’s Normal Retirement date or prior to the Participant’s Normal
Retirement date if such retirement was at the request of the Executive Officer’s
employer, the payment, if any, with respect to any Performance Shares awarded
since the December 31 immediately preceding the date of termination of
Employment shall be made as promptly as possible after the end of the year in
which such termination occurs, and the number of Performance Shares to be paid
shall be equal to that percentage, if any, of such Award that would have been
earned if, based on the conditions set by the Committee for payment of Awards
for the subject Award Period, the subject Award Period had ended as of
December 31 of the year in which the termination occurred, times a fraction, the
numerator of which is the number of months during the subject Award Period that
the Participant was an active Eligible Employee, and the denominator of which is
the number of months in the Award Period.

 

93

--------------------------------------------------------------------------------


 

(h)  Payment Upon Plan Termination.  Payment of all Performance Share Awards
outstanding at the date of termination of the Plan shall be made as promptly as
possible after such date and payment of each such Award shall be computed in the
same manner as in Section 6(c), using the effective date of the termination of
the Plan in place of the date of death or the date of determination of
Disability.

 

7.                                      Stock Options.

 

(a)  Grant.  Subject to the provisions of the Plan, the Committee shall have the
authority to grant Options to an Eligible Employee and to determine (i) the
number of shares to be covered by each Option, (ii) the exercise price therefor
and (iii) the conditions and limitations applicable to the exercise of the
Option.  The Committee shall have the authority to grant Incentive Stock Options
and Nonstatutory Stock Options; provided that Incentive Stock Options may not be
granted to any Participant who is not an employee of the Company or one of its
Subsidiaries at the time of grant. Options shall not be exercisable after the
expiration of ten years from the date of grant.  In the case of Incentive Stock
Options, the terms and conditions of such grants shall be subject to and comply
with Section 422 of the Code.

 

(b)  Option Price.  The Committee shall establish the exercise price at the time
each Option is granted, which price shall not be less than 100% of the Fair
Market Value of the Common Stock at the date of grant.

 

(c)  Exercise.  Each Option may be exercised at such times and subject to such
terms and conditions as the Committee may specify in the applicable Award or
thereafter; provided, however, that if the Committee does not establish a
different exercise schedule at or after the date of grant of an Option, such
Option shall become exercisable in three (3) equal installments on each of the
first three anniversaries of the date the Option is granted.  The Committee may
impose such conditions with respect to the exercise of Options as it shall deem
appropriate, including, without limitation, any conditions relating to the
application of federal or state securities laws.  No shares of Common Stock
shall be delivered pursuant to any exercise of an Option unless arrangements
satisfactory to the Committee have been made to assure full payment of the
option price therefor.  Without limiting the generality of the foregoing,
payment of the option price may be made in cash or its equivalent or, if and to
the extent permitted by the Committee, by exchanging shares of Common Stock
owned by the optionee (which are not the subject of any pledge or other security
interest), or by a combination of the foregoing, provided that the combined
value of all cash and cash equivalents and the Fair Market Value of any such
Common Stock so tendered to the Company, valued as of the date of such tender,
is at least equal to such option price.  The Committee may permit a Participant
to elect to pay the exercise price upon the exercise of an Option by authorizing
a third party to sell shares of Common Stock (or a sufficient portion of the
shares) acquired upon the exercise of the Option and remit to the Company a
sufficient portion of the sale proceeds to pay the entire exercise price and any
tax withholding resulting from such exercise.

 

(d)  Termination of Employment.  Unless the Committee shall otherwise determine
at or after the date of grant (and subject to such terms and conditions as the
Committee may determine), an Option shall be exercisable following the
termination of a Participant’s Employment only to the extent provided in this
Section 7(d).  If a Participant’s Employment terminates due to the Participant’s
(i) death, (ii) Disability, (iii) retirement on or after the

 

94

--------------------------------------------------------------------------------


 

Participant’s Normal Retirement date, or (iv) retirement prior to the
Participant’s Normal Retirement date if such retirement was at the request or
with the consent of the Participant’s employer, the Participant (or, in the
event of the Participant’s death or Disability during Employment or during the
period during which an Option is exercisable under this sentence, the
Participant’s beneficiary or legal representative) may exercise any Option held
by the Participant at the time of such termination, regardless of whether then
exercisable, for a period of three years in the case of retirement pursuant to
clause (iii) or (iv) and one year in the case of death or Disability (or such
greater or lesser period as the Committee shall determine at or after the date
of grant), but in no event after the date the Option otherwise expires.  If a
Participant’s Employment is terminated for Cause (or if, after the Participant’s
termination of Employment, the Committee determines that the Participant’s
Employment could have been terminated for Cause had the Participant still been
employed or has otherwise engaged in conduct that is detrimental to the
interests of the Company, as determined by the Committee in its sole
discretion), all Options held by the Participant shall immediately terminate,
regardless of whether then exercisable.  In the event of a Participant’s
termination of Employment for any reason not described in the preceding two
sentences, the Participant (or, in the event of the Participant’s death or
Disability during the period during which an Option is exercisable under this
sentence, the Participant’s beneficiary or legal representative) may exercise
any Option which was exercisable at the time of such termination for 90 days (or
such greater or lesser number or Stock Appreciation Rights or such greater or
lesser period as the Committee shall specify at or after the date of grant, and
subject to such terms and conditions as the Committee may determine) following
the date of such termination, but in no event after the date the Option
otherwise expires.

 

8.                                      Stock Appreciation Rights.

 

(a)  Grant of Stock Appreciation Rights.  Subject to the provisions of the Plan,
the Committee may grant Stock Appreciation Rights in tandem with an Option, in
addition to an Option, or freestanding and unrelated to an Option.   Stock
Appreciation Rights granted in tandem with or in addition to an Option may be
granted either at the same time the Option is granted or at a later time.  Stock
Appreciation Rights shall not be exercisable after the expiration of ten years
from the date of grant and shall have a base price determined in the same manner
as, and subject to the same conditions as apply with respect to, a Nonstatutory
Stock Option under Section 7(b).

 

(b)  Exercise of Stock Appreciation Rights.  A Stock Appreciation Right shall
entitle the Participant to receive from the Company an amount equal to the
excess of the Fair Market Value of a share of Common Stock on the date of
exercise of the Stock Appreciation Right over the base price thereof.  The
Committee shall determine the time or times at which or the event or events
(including, without limitation, a Change in Control) upon which a Stock
Appreciation Right may be exercised in whole or in part, the method of exercise
and whether such Stock Appreciation Right shall be settled in cash, shares of
Common Stock or a combination of cash and shares of Common Stock; provided,
however, that unless otherwise specified by the Committee at or after the date
of grant, a Stock Appreciation Right granted in tandem with an Option shall be
exercisable only at the same time or times as the related Option is
exercisable.  Unless the Committee shall establish a different exercise schedule
at or after the date of grant, each Stock Appreciation Right shall become
exercisable in three (3) equal installments on each of the first three
anniversaries of the date of grant.

 

95

--------------------------------------------------------------------------------


 

(c)  Termination of Employment.  Unless the Committee shall otherwise determine
at or after the date of grant, a Stock Appreciation Right shall be exercisable
following the termination of a Participant’s Employment only to the extent
provided in this Section 8(c).  If a Participant’s Employment terminates due to
the Participant’s (i) death, (ii) Disability, (iii) retirement on or after the
Participant’s Normal Retirement date, or (iv) retirement prior to the
Participant’s Normal Retirement date if such retirement was at the request or
with the consent of the Participant’s employer, the Participant (or, in the
event of the Participant’s death or Disability during Employment or during the
period during which a Stock Appreciation Right is exercisable under this
sentence, the Participant’s beneficiary or legal representative) may exercise
any Stock Appreciation Right held by the Participant at the time of such
termination, regardless of whether then exercisable, for a period of three years
in the case of retirement pursuant to clause (iii) or (iv) and one year in the
case of death or Disability (or such greater or lesser period as the Committee
shall determine at or after the date of grant), but in no event after the date
the Stock Appreciation Right otherwise expires.  If a Participant’s Employment
is terminated for Cause (or if, after the Participant’s termination of
Employment, the Committee determines that the Participant’s Employment could
have been terminated for Cause had the Participant still been employed or has
otherwise engaged in conduct that is detrimental to the interests of the
Company, as determined by the Committee in its sole discretion), all Stock
Appreciation Rights held by the Participant shall immediately terminate,
regardless of whether then exercisable.  In the event of a Participant’s
termination of Employment for any reason not described in the preceding two
sentences, the Participant (or, in the event of the Participant’s death or
Disability during the period during which a Stock Appreciation Right is
exercisable under this sentence, the Participant’s beneficiary or legal
representative) may exercise any Stock Appreciation Right which was exercisable
at the time of such termination for 90 days (or such greater or lesser number of
Stock Appreciation Rights or such greater or lesser period as the Committee
shall specify at or after the date of grant of such Stock Appreciation Right,
and subject to such terms and conditions as the Committee may determine)
following the date of such termination, but in no event after the date the Stock
Appreciation Right otherwise expires.

 

9.                                      Restricted Stock and Restricted Stock
Units.

 

(a)  Grant of Restricted Stock or Restricted Stock Units.  Subject to the
provisions of the Plan, the Committee may grant Awards of Restricted Stock or
Restricted Stock Units to Participants at such times and in such amounts, and
subject to such other terms and conditions not inconsistent with the Plan, as it
shall determine.  Each grant of Restricted Stock or Restricted Stock Units shall
be evidenced by an Award Agreement.  Unless the Committee provides otherwise at
or after the date of grant, stock certificates evidencing any shares of
Restricted Stock so granted shall be held in the custody of the Secretary of the
Company until the Restricted Period lapses, and, as a condition to the grant of
any Award of shares of Restricted Stock, the Participant shall have delivered to
the Secretary of the Company a certificate, endorsed in blank, relating to the
shares of Common Stock covered by such Award.

 

(b)  Termination of Employment. Unless the Committee otherwise determines at or
after the date of grant, the rights of a Participant with respect to an award of
Restricted Stock or Restricted Stock Units outstanding at the time of the
Participant’s termination of Employment shall be determined under this
Section 9(b).  If a Participant’s Employment terminates due to the Participant’s
(i) death, (ii) Disability, (iii) retirement on or after the Participant’s
Normal

 

96

--------------------------------------------------------------------------------


 

Retirement date, or (iv) retirement prior to the Participant’s Normal Retirement
date if such retirement was at the request or with the consent of the
Participant’s employer, any restrictions on an Award of Restricted Stock or
Restricted Stock Units shall lapse.  Unless the Committee otherwise determines,
any portion of any Restricted Stock or Restricted Stock Unit Award as to which
the Restricted Period has not lapsed at the date of a Participant’s termination
of Employment for any reason not described in the preceding sentence shall be
forfeited as of such date.

 

(c)  Delivery of Shares.  Upon the expiration or termination of the Restricted
Period and the satisfaction (as determined by the Committee) of any other
conditions determined by the Committee, the restrictions applicable to the
Restricted Stock or Restricted Stock Units shall lapse and a stock certificate
for the number of shares of Common Stock with respect to which the restrictions
have lapsed shall be delivered, free of all such restrictions, except any that
may be imposed by law, to the Participant or the Participant’s beneficiary or
estate, as the case may be.  No payment will be required to be made by the
Participant upon the delivery of such shares of Common Stock, except as
otherwise provided in Section 11(a).  Payment for Restricted Stock shall be made
by the Company in shares of Common Stock.  Payment for Restricted Stock Units
shall be made by the Company in shares of Common Stock, cash or in any
combination thereof, as determined by the Committee.

 

(d)  Restricted Period; Restrictions on Transferability during Restricted
Period.  Unless otherwise determined by the Committee at or after the date of
grant, the Restricted Period applicable to any Award of Restricted Stock or
Restricted Stock Units shall lapse, and the shares of Common Stock related to
such Award shall become freely transferable, as to an equal amount of shares of
Restricted Stock or Restricted Stock Units on each of the first five
(5) anniversaries of the date of grant.  Restricted Stock or Restricted Stock
Units may not be sold, assigned, pledged or otherwise encumbered, except as
herein provided, during the Restricted Period.  Any certificates issued in
respect of Restricted Stock shall be registered in the name of the Participant
and deposited by such Participant, together with a stock power endorsed in
blank, with the Company.  At the expiration of the Restricted Period with
respect to any award of Restricted Stock, unless otherwise forfeited, the
Company shall deliver such certificates to the Participant or to the
Participant’s legal representative.  At or after the date of grant, the
Committee may accelerate the vesting of any Award of Restricted Stock or
Restricted Stock Units or waive any conditions to the vesting of any such Award.

 

(e)  Rights as a Stockholder; Dividend Equivalents.  Unless otherwise determined
by the Committee at or after the date of grant, Participants granted shares of
Restricted Stock shall be entitled to receive, either currently or at a future
date, as specified by the Committee, all dividends and other distributions paid
with respect to such shares, provided that if any such dividends or
distributions are paid in shares of Common Stock or other property (other than
cash), such shares and other property shall be subject to the same forfeiture
restrictions and restrictions on transferability as apply to the shares of
Restricted Stock with respect to which they were paid.  The Committee will
determine whether and to what extent to credit to the account of, or to pay
currently to, each recipient of Restricted Stock Units, an amount equal to any
dividends paid by the Company during the Restricted Period with respect to the
corresponding number of shares of Common Stock (“Dividend Equivalents”).  To the
extent provided by the Committee at or after the date of grant, any Dividend
Equivalents with respect to cash dividends on the Common Stock credited to a
Participant’s account shall be deemed to have

 

97

--------------------------------------------------------------------------------


 

been invested in shares of Common Stock on the record date established for the
related dividend and, accordingly, a number of additional Restricted Stock Units
shall be credited to such Participant’s account equal to the greatest whole
number which may be obtained by dividing (x) the value of such Dividend
Equivalent on the record date by (y) the Fair Market Value of a share of Common
Stock on such date.

 

10.                               Change in Control.

 

(a)  Accelerated Vesting and Payment.  Subject to the provisions of
Section 10(b), in the event of a Change in Control, each Option and Stock
Appreciation Right shall promptly be canceled in exchange for a payment in
shares of Common Stock or in cash (at the discretion of the Committee) of an
amount equal to the excess of the Fair Market Value of a share of Common Stock
over the exercise price for such Option or the base price for such Stock
Appreciation Right, whichever is applicable; and the Restricted Period
applicable to all shares of Restricted Stock or Restricted Stock Units shall
expire and all such shares shall become nonforfeitable and immediately
transferable.

 

(b)  Alternative Awards.  Notwithstanding the provisions of Section 10(a), no
cancellation, acceleration of exercisability, vesting, issuance of shares, cash
settlement or other payment shall occur with respect to any Award or any class
of Awards if the Committee reasonably determines in good faith prior to the
occurrence of a Change in Control that such Award or class of Awards shall be
honored or assumed, or new rights substituted therefor (such honored, assumed or
substituted award hereinafter called an “Alternative Award”) by a Participant’s
employer (or the parent or a subsidiary of such employer) immediately following
the Change in Control, provided that any such Alternative Award must:

 

(i)  be based on stock which is traded on an established securities market, or
which will be so traded within 60 days following the Change in Control;

 

(ii)  provide such Participant (or each Participant in a class of Participants)
with rights and entitlements substantially equivalent to or better than the
rights and entitlements applicable under such Award, including, but not limited
to, an identical or better exercise or vesting schedule and identical or better
timing and methods of payment;

 

(iii)  have substantially equivalent economic value to such Award (determined by
the Committee as constituted immediately prior to the Change in Control, in its
sole discretion, promptly after the Change in Control); and

 

(iv)  have terms and conditions which provide that if the Participant’s
employment is involuntarily terminated or constructively terminated (other than
for Cause) upon or following such Change in Control, any conditions on a
Participant’s rights under, or any restrictions on transfer or exercisability
applicable to, each such Alternative Award shall be waived or shall lapse, as
the case may be.

 

For this purpose, a constructive termination shall mean a termination of
employment by a Participant following a material reduction in the Participant’s
compensation, a material reduction in the Participant’s responsibilities or the
relocation of the Participant’s principal place of

 

98

--------------------------------------------------------------------------------


 

employment to another location a material distance farther away from the
Participant’s home, in each case, without the Participant’s prior written
consent.

 

(c)  In the event of a Change in Control, each Participant shall be deemed to
have earned Performance Shares with respect to each of the Participant’s
Performance Share Awards outstanding at the date of such Change in Control.  The
number of Performance Shares so earned for each Award shall be computed by
determining the number of Performance Shares that would have been paid if the
subject Award Period had ended on the December 31 immediately preceding the
Change in Control (based on the conditions set by the Committee for payment of
Performance Share Awards for the subject Award Period), provided that in no
event shall the number of Performance Shares earned be less than the aggregate
number of Performance Shares at the target performance level (as identified in
the applicable Award letter) with respect to such Award.  Performance Share
Awards granted in the year of the Change in Control shall be earned at the same
percentage as Awards granted in the year preceding the year of the Change in
Control.  Each Performance Share so earned shall, in the discretion of the
Committee, either (1) be paid in shares of Common Stock or (2) be canceled in
exchange for an immediate payment in cash of an amount based upon the Change in
Control Price.

 

11.                               General Provisions.

 

(a)  Withholding.  The Company shall have the right to deduct from all amounts
paid to a Participant in cash (whether under the Plan or otherwise) any taxes
required by law to be withheld in respect of Awards under the Plan.  In the case
of any Award satisfied in the form of Common Stock, no shares shall be issued
unless and until arrangements satisfactory to the Committee shall have been made
to satisfy any withholding tax obligations applicable with respect to such
Award.  Without limiting the generality of the foregoing and subject to such
terms and conditions as the Committee may impose, the Company shall have the
right to retain, or the Committee may, subject to such terms and conditions as
it may establish from time to time, permit Participants to elect to tender,
Common Stock (including Common Stock issuable pursuant to an Award) to satisfy,
in whole or in part, the amount required to be withheld.

 

(b)  Awards.  Each Award hereunder shall be evidenced in writing.  The written
agreement shall be delivered to the Participant and shall incorporate the terms
of the Plan by reference and specify the terms and conditions thereof and any
rules applicable thereto.

 

(c)  Cancellation of Performance Shares.  The Committee may cancel Performance
Shares granted to a Participant, provided the Participant has consented thereto
in writing. In the event of any such cancellation, all rights of the former
holder of such cancelled Performance Shares in respect to such cancelled
Performance Shares shall immediately terminate.

 

(d)  No Assignment of Interest.  Unless the Committee shall permit (on such
terms and conditions as it shall establish) an Award to be transferred to a
member of the Participant’s immediate family or to a trust or similar
arrangement for the benefit of such immediate family members (collectively, the
“Permitted Transferees”), an Award or interest of any Participant in the Plan
shall not be assignable, either by voluntary assignment or by operation of law,
and any assignment of such interest, whether voluntary or by operation of law,
shall render the Award void, except that cash or shares of Common Stock payable
under the Plan shall be transferable by testamentary will or by the laws of
descent and distribution.  All shares of Common Stock

 

99

--------------------------------------------------------------------------------


 

paid pursuant to the Plan are to be taken subject to an investment
representation by the Participant or other recipient that any such shares are
acquired for investment and not with a view to distribution and that such shares
shall not be transferred or sold until registered in compliance with the
Securities Act of 1933 or unless an exemption therefrom is available in the
opinion of the General Counsel for the Company.  All rights with respect to
Awards granted to a Participant under the Plan shall be exercisable during the
Participant’s lifetime only by such Participant, or, if applicable, the
Permitted Transferees.

 

(e)  Designation of Beneficiary.  Each Participant may designate a beneficiary
or beneficiaries (which beneficiary may be an entity other than a natural
person) to receive any payments which may be made following the Participant’s
death.  Such designation may be changed or canceled at any time without the
consent of any such beneficiary.  Any such designation, change or cancellation
must be made in a form or manner approved by the Committee and shall not be
effective until received by the Committee.  If no beneficiary has been named, or
the designated beneficiary or beneficiaries shall have predeceased the
Participant, the beneficiary shall be the Participant’s spouse or, if no spouse
survives the Participant, the Participant’s estate.  If a Participant designates
more than one beneficiary, the rights of such beneficiaries shall be payable in
equal shares, unless the Participant has designated otherwise.

 

(f)  Employment Rights.  An Award made under the Plan shall not confer any right
on the Participant to continue in the employ of the Company or any subsidiary or
limit in any way the right of the Participant’s employer to terminate his or her
employment at any time.

 

(g)  Expenses.  The expenses of administering the Plan shall be borne by the
Company.

 

(h)  No Rights to Awards, No Shareholder Rights.  No Participant or Eligible
Employee shall have any claim to be granted any Award under the Plan, and there
is no obligation of uniformity of treatment of Participants and Eligible
Employees.  Subject to the provisions of the Plan and the applicable Award, no
person shall have any rights as a shareholder with respect to any shares of
Common Stock to be issued under the Plan prior to the issuance thereof.

 

(i)  Construction of the Plan.  The validity, construction, interpretation,
administration and effect of the Plan and of its rules and regulations, and
rights relating to the Plan, shall be determined solely in accordance with the
laws of the State of Delaware.

 

(j)  Legend.  To the extent any stock certificate is issued to a Participant in
respect of shares of Restricted Stock awarded under the Plan prior to the
expiration of the applicable Restricted Period, such certificate shall be
registered in the name of the Participant and shall bear the following (or
similar) legend:

 

“The shares of stock represented by this certificate are subject to the terms
and conditions contained in the Protective Life Corporation Long-Term Incentive
Plan and the Award Agreement, dated as of                               ,
between the Company and the Participant, and may not be sold, pledged,
transferred, assigned, hypothecated or otherwise encumbered in any manner
(except as provided in the Plan or in such Award Agreement) until
                              .”

 

100

--------------------------------------------------------------------------------


 

Upon the lapse of the Restricted Period with respect to any such shares of
Restricted Stock, the Company shall issue or have issued new share certificates
without the legend described herein in exchange for those previously issued.

 

(k)  Effective Date.  The Plan is a continuation of the Company’s 1997 Long-Term
Incentive Compensation Plan and its Long-Term Incentive Plan as in effect prior
to the date hereof.  The Plan, as amended and restated herein, shall be
effective on the date the Plan is approved by shareholders.  No Awards may be
granted under the Plan after December 31, 2017.

 

(l)  Amendment of Plan.  The Board may amend, suspend or terminate the Plan or
any portion thereof at any time, provided that no amendment shall be made
without shareholder approval if such amendment would

 

(i)  increase the number of shares of Common Stock subject to the Plan, except
pursuant to Section 4(c);

 

(ii)  change the exercise price at which Options may be granted, or the base
price at which Stock Appreciation Rights may be granted;

 

(iii)  change the definition of Performance Share; or

 

(iv)  remove the administration of the Plan from the Committee.

 

Without the written consent of an affected Participant, no termination,
suspension or modification of the Plan shall adversely affect any right of such
Participant under the terms of an Award granted before the date of such
termination, suspension or modification.

 

(m)  Amendment, Cancellation and Buyout of Awards.  The Committee shall have the
authority to amend any Award to include any provision which, at the time of such
amendment, is authorized under the terms of the Plan; provided, however, that
(i) no outstanding Award may be revoked or altered in a manner unfavorable to
the Participant without the written consent of the Participant, (ii) no
outstanding Option may be altered in a manner that reduces the exercise price
(except as provided in Section 4(c)), and (iii) no outstanding Stock
Appreciation Right may be altered in a manner that reduces the base price
(except as provided in Section 4(c)).  The Committee may not (i) provide for the
cancellation of an Option or Stock Appreciation Right and the replacement of
such Award with another Award, or (ii) provide for the buyout or purchase of an
outstanding Option or Stock Appreciation Right with an exercise price or base
price that is then greater than the Fair Market Value of a share of Common
Stock.

 

(n)  Application of Proceeds.  The proceeds received by the Company from the
sale of its shares under the Plan will be used for general corporate purposes.

 

(o)  Compliance with Legal and Exchange Requirements.  The Plan, the grant and
exercise of Awards hereunder, and the other obligations of the Company under the
Plan, shall be subject to all applicable federal and state laws, rules, and
regulations, and to such approvals by any regulatory or governmental agency as
may be required.  The Company, in its discretion, may (i) postpone the exercise
of Awards, the issuance or delivery of Common Stock under any Award or any other
action under the Plan to permit the Company, with reasonable diligence, to
complete

 

101

--------------------------------------------------------------------------------


 

such stock exchange listing or registration or qualification of such Common
Stock or other required action under any federal or state law, rule, or
regulation, (ii) require any Participant to make such representations and
furnish such information as it may consider appropriate in connection with the
issuance or delivery of Common Stock in compliance with applicable laws, rules,
and regulations, and (iii) pay the Participant, in lieu of shares of Common
Stock, cash in an amount based upon the Fair Market Value of a share of Common
Stock as of the date shares of Common Stock would otherwise be issuable with
respect to an Award.  The Company shall not be obligated to recognize the
exercise of any Award or to otherwise sell or issue Common Stock in violation of
any such laws, rules, and regulations.  Any postponement of the exercise or
settlement of any Award under this Section 11(o) shall not extend the term of
such Award, and the Company, its officers and employees, the Board and the
Committee shall have no obligation or liability to a Participant with respect to
any Award (or Common Stock issuable thereunder) because of any actions taken
pursuant to the provisions of this Section 11(o).

 

(p)  Gender and Number.  Except when otherwise indicated by the context, words
in the masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.

 

IN WITNESS WHEREOF, the Company has executed this document as of March 3, 2008.

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

 

by:

/s/ John D. Johns

 

 

John D. Johns

 

 

Chairman of the Board, President

 

 

and Chief Executive Officer

 

102

--------------------------------------------------------------------------------